“ha Lh a i ,

 

i.
i q

‘OBACCO-E-LIQUID- PIPES- HOOK as

872-302-4407

SL Beet T i ADWAY CHICAGO

 

RT ts tg

 

Thursday, September 22, 2016 21:05:14
601-611 W Briar PI Chicago IL 60657 United
pS} f= 1 Cts
 

yest ia
  

i

a

cae

1-5) Plled09/30/19 Page 3 of 10 Pagelbatelell

   
 

 

  
      
 

Bint Cay saci Va AT PAOpiic) 3
SWESTA8|\) CO) an St Chicago IL Selo ey Wie
“Se a Tee

~ Ogee
ment #: 1

 

Ke) AO ANS ATS)
5065 7ZUhited

 
 

Thursday, September 22, 2016 20:53:44
855 W Aldine Ave Chicago IL 60657 United
States
*. +
mage |ID#:G2 i .
“

  
    
   

ad
re

Tk y, Se ae See yap Tat a 02: 15
Tce MNase a bd r 60657 United
fs Be i, Scie ey .

   

a |
aij age / of 10 PagelD #:63

 
 

S€p 22 2016

P 8:52 PM

Visa 2528

= a

$69.99

$69.99

 

Thursday, September 22, 2016 21:03:49
3144 N Broadway Chicago IL 60657 United
Sy f= 1 Cots
a

 

Thursday SJ=e) ipa] 9-18 WPL) (06:14
IMM

601-611 WiBriamPliGhicagoll60657 United
   

Thursday, Sep’
3142 N Broadway G
